 Case 2:15-cv-00463-RCL-SMD Document 213 Filed 09/09/19 Page 1 of 3



             THE UNITED STATES DISTRICT COU T
                    MIDDLE DISTRICT OF A

ANGELA MCCULLOUGH, et al.                                    A A 'a..'s
                                                    vs so)
                               Plaintiff,)                   1404E1I.CIA
                                                    1-tF9.?-iN \c'T .tOW
      v.                                            CZygAt“.2w           . 2:15-

                                                          cv-00463-RCL-SDM

THE CITY OF MONTGOMERY, et al.)

                               Defendant.)


             MOTION TO QUASH THE SUBPOENA DUCES TECUM

            SERVED QN THE JUDICIAL INQUIRY COMMISSION


      COMES NOW the Alabama Judicial Inquiry Commission ("the

Commission") and moves for an order quashing the subpoena

duces tecum served             on   the Commission, by or on            behalf of

Plaintiff        Angela    McCulloUgh,          whiCh    see.ks    production      of

certain records of proceedings of the Commission relating to

the   ptošecUtion         of   Montgomery       City    Judge     Atmstead    Lester

Hayes,     III    in   Case     No.   49   in    the    Alabama     Court    of   the

Judiciary.        A copy of.that subptiena duces tecum iŠ attached

hereto.

      As grounds for this motion, the CoMMission does shoW and

represent that:

      1.    Section 156(b) of the Alabama Constitution
provides, in pertinent part:

             A11 proceedings of the coinxission shall be
             confidential except the filing of a
             complaint Oith the Court of the Judiciary.

      2.    All of the materials that are sought by the subject.

subpoena     were      either       generated      in    proceedings         of   the

Commission or would disclose proceedings of the Commission.



                                           1
 Case 2:15-cv-00463-RCL-SMD Document 213 Filed 09/09/19 Page 2 of 3



      3.    With the exception of the complaint filed by the
Commission in the Court of the Judiciary in Case No. 49, all
of the materials sought by the Subpoena are subject to the
confidentiality provision of Section 156(b) of the Alabama
Constitution     and    are   privileged       from       disclosure;     and    the
Commission      is     prohibited       by     Section         156(b)     Of     the
Constitution from producing the same.
      4.    Ala. R. Civ. P. Rule 45(c)(3)(A)(iii) provides in
pertinent part:
             (3) (A) On timely motion, the court by which
             a subpoena was issued shall quash or modify
             the subpoena if it
                         *    *   *    *    *
                     (iii) requires disclosure of privileged
             or other protected matter and no exception or
             wai.ver applies[.]



      5.    The Court of the Judiciary is in possession of the

original Complaint filed in COJ Case No. 49 and is therefore

the   entity   which    could       provide    a   certified      copy    of    that

document.      Additionally, the complaint is a public document

and   is   available    on    the    Court    of    the    Judiciary's        public

website:

http://judicial.alabama.gov/docs/judiciary/C0J49Complaint.p

df.


      WHEREFORE,      premises      considered,          the   Judicial   Inquiry
Commission     respectfully         requests       the    entry   of     an    order
quashing the subpoena.




                                        2
 Case 2:15-cv-00463-RCL-SMD Document 213 Filed 09/09/19 Page 3 of 3



        Respectfully submitted this the 9th day of September,

2019.


                                  Rosa H. Davis
                                  Attorney for the Commission
                                  Alabama Judicial Inquiry
                                  Commission
                                  P.O. Box 303400
                                  Montgomery, AL 36130-3400
                                  rosa.davis@jic.alabama.gov
                                  (334) 242-4089


                     CERTIFICATE OF SERVICE

     I certify that, on this the 9th day of September, 2019,
a copy of the foregoing has been filed with the Court and a
copy of the same has been served on attorney for the.
Plaintiff, through electronic mail and/or regular U.S. mail
to:

     Martha Morgan
     8800 Lodge Lane
     Cottondale, AL 35453
     205-799-2692




                                 Rosa H. DaviS
                                 Attorney for the Commission




                                 3
